DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  claim 10 fails to include punctuation at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The language of claim 10 is indefinite.  The claimed includes the term “use of” and fails to recite any steps being taken in the use of the wash-off label.  MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107 610 585A in view of Mitchell et al. (USPGPub 2012/0199274 A1).

A machine-generated translation of CN 107 610 585A was submitted with the Information Disclosure Statement dated December 2, 2020.  In reciting this rejection, the examiner will cite this translation.

	CN 107 610 585A discloses a wash-off label (Paragraph 0002) comprising a face film (Paragraph 0011 – 0015) and an adhesive layer for adhering the label to the surface of an item to be labelled (Paragraphs 0017 – 0018, 0042 – 0043), wherein the face film is biaxially oriented plastic film (Paragraph 0014) and configured to shrink asymmetrically so that a difference between the shrinkage of the film in machine direction and in transverse direction is at least 55% (Paragraph 0020 – 0021, 0039), when exposed to washing liquid for equal or less than 5 minutes (Paragraph 0028) as in claim 1. With respect to claim 2, the difference between the shrinkage of the film in machine direction and in transverse direction is at least 65% (Paragraph 0020 – 0021, 0039). Regarding claim 3, the biaxially oriented plastic film comprises glycol modified polyethylene terephthalate (Paragraphs 0014 – 0026). For claim 4, the biaxially oriented plastic film is a monolayer film (Paragraphs 0014 – 0026).  In claim 5, the biaxially oriented plastic film exhibits shrinkage of between 20 and 80% in the transverse direction of the film (Paragraph 0020 – 0021, 0039). With regard to claim 6, the adhesive layer comprises permanent pressure sensitive adhesive (Paragraphs 0017 – 0018, 0042 – 0043). As in claim 7, the adhesive layer comprises acrylic dispersion adhesive (Paragraphs 0017 – 0018, 0042 – 0043). CN 107 610 585A further discloses an article comprising a wash-off label according to claim 1 adhered to the surface of the article, wherein the article is a beverage bottle (Paragraphs 0028 – 0030) as in claim 8 and 9. CN 107 610 585A also discloses the use of a wash-off label according to claim 1 for labelling of a beverage bottle (Paragraphs 0028 – 0030). However, CN 107 610 585A fails to disclose exposing the label to washing liquid comprising caustic soda and exposed to washing liquid having temperature in the range of 65-85 °C.

	Mitchell et al. teach a wash off (Paragraph 0030) biaxially oriented label made from polyethylene terephthalate (Paragraph 0006), wherein the label is exposed to washing liquid comprising caustic soda (Paragraph 0068 and 0082) and exposed to washing liquid having temperature in the range of 65-85 °C for equal or less than 5 minutes (Paragraphs 0006 and 0082) for the purpose of removing the label from the surface of an item (Paragraph 0082).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use caustic soda in the temperature range of 65-85 °C for equal or less than 5 minutes in CN 107 610 585A in order to remove the label from the surface of an item as taught by Mitchell et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
April 30, 2022